Citation Nr: 1738545	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-24 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea, to include as due to exposure to oil-smoke.

2.  Entitlement to service connection for a heart disorder, claimed as an irregular heartbeat, to include as due to exposure to oil-smoke.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus, prior to August 1, 2016, and to a rating higher than 30 percent, thereafter.


REPRESENTATION

Veteran represented by:	Yashiba Glenn-Blanchard, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1984 to May 1988 and September 1992 to February 1993, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In an August 2016 rating decision, the RO granted an increased evaluation of 30 percent for bilateral pes planus, effective August 1, 2016.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in May 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for obstructive sleep apnea, a heart disorder and an eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to August 1, 2016, resolving all doubt in the Veteran's favor, his bilateral pes planus was severe in nature and manifested by symptoms such as pronation, pain on use, and characteristic callosities. 

2.  From August 1, 2016, the Veteran's bilateral pes planus is not manifested by symptoms that more nearly approximate a pronounced severity, such as marked inward displacement and severe spasm of the tendoachillis on manipulation.


CONCLUSIONS OF LAW

1.  Prior to August 1, 2016, the criteria for an initial rating of 30 percent, but no higher, for bilateral pes planus are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (2016).

2.  From August 1, 2016, the criteria for a rating higher than 30 percent for bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014). 

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as the effective date and entitlement to a higher initial rating, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a timely SOC in June 2012.

The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records and VA examinations.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in May 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  Because the Veteran has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

While the Board notes the Court's holding in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that here, it is not applicable to the issue on appeal.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  However, bilateral pes planus does not require range of motion testing. Furthermore, the Board also notes that the Veteran has not challenged the adequacy of the VA medical examination on this basis.  Thus, remand for examinations that complies with Correia would not provide any additional benefit to the Veteran.

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claim. 

II.  Increased Rating Claim

The Veteran seeks entitlement to an increased rating for his bilateral pes planus.

Disability evaluations are determined by application of criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), is required.  See Fenderson, 12 Vet. App. at 126.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. 

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the Diagnostic Codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion Diagnostic Codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review.

The Board has considered the entire record, including the Veteran's VA clinical records and private treatment records.  These show complaints and treatment, but will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

Service connection for bilateral pes planus was established by a November 2009 rating decision, at which time a 10 percent rating was assigned, under Diagnostic Code 5276, effective from December 11, 2008.  In an August 2016 rating decision, the Veteran's disability rating was increased to 30 percent, effective August 1, 2016.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a rating of 10 percent is warranted when there is moderate bilateral or unilateral pes planus with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276. 

A 30 percent rating is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities. 

A rating of 50 percent is warranted for pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  Id.

It is not expected, especially with the more fully described grades of disability, that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  On this issue, the criteria for evaluating pes planus are not expressly written in the conjunctive, as there is no "and" in the listed symptoms.  Accordingly, it is not expected that all cases of pes planus will show all the findings specified.  See Dyess v. Derwinski, 1 Vet. App. 448, 455-56 (1991) (applying 38 C.F.R. § 4.21 when evaluating pes planus).  See also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the Court has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive). Essentially the criteria for pes planus list symptoms equating to mild, moderate, severe and pronounced pes planus.  Additionally, the criteria for evaluating pes planus are not successive in nature; thus, it is not necessary that all criteria be met for a lower rating to allow for the next higher rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009).

The words "slight," "moderate," "severe," and "pronounced," as used in the various Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.

The Veteran was afforded a VA examination in October 2009.  He reported pain in the heel areas and occasional sharp plantar pain.  He indicated he used inserts until the prior year.  The Veteran did not report any symptoms of swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  He reported he could stand for 15 minutes and walk for two miles, before pain would occur.  A bilateral foot examination revealed abnormal weight bearing, callosities, normal Achilles alignment, moderate pronation, and no pain on manipulation, bilaterally.  His gait was normal.  X-rays demonstrated a moderate pes planus, bilaterally, slightly more pronounced on the right.  

The Veteran submitted a statement September 2010 indicating that he has extreme heel pain, pain throughout his feet, and painful motion.  He stated that he did not have swelling, but he experiences tenderness, instability, and weakness.

The Veteran was afforded a VA examination in August 2016.  The Veteran reported bilateral heel pain, foot pain, and that he cannot stand or walk for more than a few minutes.  The examiner stated the Veteran had pain accentuated on use, no swelling on use, no calluses, and that he had tried orthotics but remained symptomatic.  The Veteran did not have extreme tenderness of plantar surfaces, but did have decreased longitudinal arch height of both feet.  There was no marked deformity of the feet, or marked pronation of the feet.  He did not have inward bowing of the Achilles tendon, or marked inward displacement or severe spasms of the Achilles tendon.  Examination revealed pain on movement, pain on weight-bearing, and pain on non-weightbearing, bilaterally, as well as disturbance of locomotion, interference with standing and lack of endurance.

A private treatment record, dated January 2017 indicates the Veteran complained of pain in the bilateral arches and ankles of the feet, which was becoming progressively more severe.  He reported the pain was most severe when first weight bearing and increases with long periods of ambulation and weight bearing, and that he feels relief with rest.  Examination revealed a planus foot type with moderate gastroc-soleus equinus deformity.  The subtalar and midtarsal joints had a painful, limited range of motion.  There was pain on palpation of the anklo, subtalar, calcaneal-cuboid, talo-navicular joint and forefoot bilateral.  A gait analysis revealed severe overpronation with a wide abducted stance, bilaterally.

The Veteran submitted a statement in February 2017 stating that he has severe pain, extreme tenderness, and reported that he wears arch supports.  He also asserts that he has spasms, stiffness, swelling, and calluses.  

The Veteran's mother, brother, sister and son have also submitted statements reporting that the Veteran suffers from pain and calluses on his feet.  See February 2017 statements.

As stated, a 30 percent rating is warranted when there is severe flatfoot including objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A rating of 50 percent is warranted for pronounced flatfeet including marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendoachillis on manipulation, not improved by orthopedic shoes or appliances.  

Here, resolving all doubt in favor of the Veteran, and considering the Veteran's statements, statements of his family members, the VA examinations and the private treatment records, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 30 percent rating for the entire period on appeal.  Although there was no swelling noted during any of the examinations, the Board finds that the Veteran's symptoms nonetheless reasonably reflect pes planus of, or approximating, a severe degree, which warrants an initial 30 percent rating.  As noted by the October 2009 VA examiner, the Veteran's bilateral pes planus was slightly more than moderate on the right foot, he has pronation, abnormal weight bearing, callosities, and the Veteran has competently asserted that he experiences pain, tenderness, and weakness of the feet.  

The Board has also considered whether a further increase in the rating to 50 percent may be warranted, at any time during the appeal.  Although the Veteran has reported that with the use of orthotics he has remained symptomatic and he has complained of extreme tenderness of plantar surfaces of the feet, there is no evidence of marked inward displacement and severe spasm of the tendoachillis on manipulation.  Additionally, neither the VA examiners nor the private physician indicated that the Veteran's pes planus was of a severity more than severe.  Considering the Veteran's overall disability picture, the Board finds that it more nearly approximates the severe bilateral pes planus contemplated by the 30 percent rating, rather than a pronounced severity contemplated by a 50 percent rating.  Therefore, a rating of 30 percent, but no higher, is granted prior to August 1, 2016, and a rating higher than 30 percent, thereafter, is denied.

In reaching this conclusion for Diagnostic Code 5276, the Board has considered any additional functional limitation due to factors such as pain, weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; Deluca v. Brown.  In considering additional limitation of function, the Board acknowledges the Veteran's complaints of pain on use.  The Board notes that the Veteran and his relatives are competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  These complaints are well documented in the lay statements submitted and were considered in the granting of the 30 percent rating for the period prior to August 1, 2016.  However, even considering the Veteran's pain, weakness, and limitation of function, there is no persuasive evidence that the Veteran's disability is pronounced in order to warrant a rating of 50 percent.

The Board has considered additional Diagnostic Codes; however, there is no other rating code that would allow a separate and/or increased rating for the Veteran's symptoms of bilateral pes planus.

The Board recognizes the limitations that the Veteran has as a result of his service-connected bilateral pes planus.  However, these limitations, including the Veteran's pain and interference with standing and walking, have been considered in the 30 percent rating assigned.  

As noted, the Board has considered any and all lay statements from the Veteran and his relatives about the severity of his disability, to include pain.  They may be competent to report on symptoms because it may only require personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, competent to identify a specific level of disability of the disorder at issue according to the appropriate diagnostic code.  Probative competent evidence concerning the nature and extent of the Veteran's disability has been provided by the physicians who examined him.  The medical findings (as provided in the examination report) directly address the criteria under which the disability is evaluated. As such, the Board finds the medical evidence of record to be more probative than any subjective complaints from the Veteran and his family members as to the degree of symptomatology.

In conclusion, an initial rating of 30 percent, prior to August 1, 2016, is warranted based on the Veteran's severe bilateral pes planus; however, the Veteran's symptoms do not more nearly approximate a rating of 50 percent, thereafter.

The Board notes that in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that entitlement to a total disability rating based on individual unemployability (TDIU) may be considered a part of an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court found in Rice that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Here, during the most recent VA examination in August 2016, the Veteran indicated that he was currently employed and his feet had not affected his employment.  Accordingly, the Board finds that Rice is not applicable.


ORDER

Prior to August 1, 2016, an initial rating of 30 percent, but no higher, for the Veteran's bilateral pes planus is granted, subject to the law and regulations governing the award of monetary benefits.

From August 1, 2016, a rating higher than 30 percent for the Veteran's bilateral pes planus is denied.


REMAND

The Veteran seeks entitlement to service connection for obstructive sleep apnea, a heart disorder, and an eye disorder.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A review of the record has revealed that a substantial number of the Veteran's service treatment records are illegible.  These records do not contain a "Best Copy" stamp indicating that the original paper records were also illegible.  On remand, the RO must assist in having the illegible service treatment records rescanned to allow for consideration by the Board.  If legible copies cannot be obtained, the AOJ should request that the Veteran submit any copies he has in his possession.

The Veteran asserts his obstructive sleep apnea and heart disorder are due to exposure to fog-oil smoke during service.  The Board notes that an undated personnel record confirms that the Veteran was a platoon leader for a smoke/decon platoon.  See DA Form 67-8-1.  

Additionally, the Veteran has asserted that his current eye disorder is a result of eyestrain he suffered while performing his gunner and sharp shooter duties while on active duty.

Post-service medical records indicate the Veteran has a diagnosis of obstructive sleep apnea.  See December 2006 private treatment note.  The post-service evidence does not confirm the diagnosis of a heart disorder or an eye disorder; however, the Board notes that symptoms such as an irregular heartbeat or changes in vision are capable of lay observation.  

As noted, the service treatment records are mostly illegible, however, it appears that a January 1984 enlistment examination notes defective distant and near vision.  A November 1985 Report of Medical Examination also appears to indicate the Veteran had a refractive error.  In a September 1992 Report of Medical History, the Veteran reported a "weak right eye" and "poor vision."  An eye consultation reported amblyopia of the right eye in September 1992.

To date, the Veteran has not yet been afforded VA examination for any of his claimed disorders.  On remand, the Veteran should be afforded VA examinations and medical opinions should be obtained.

Any updated treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to locate the Veteran's original service treatment records and properly scan them into the Veterans Benefits Management System (VBMS).  It should be noted whether these are the best possible copies. 

If the service treatment records cannot be located or legible copies are not available, send a letter to the Veteran and request that he submit any copies of these records that he has in his possession.  The Veteran must then be given an opportunity to respond.  

Any negative response should be associated with the record.

2.  Obtain and associate with the claims file all updated treatment records.

3.  Afford the Veteran a VA examination for his obstructive sleep apnea.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records, and to offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's sleep apnea is causally or etiologically due to service, to include the Veteran's exposure to oil-smoke during service.

The examiner must offer comments and an opinion regarding the Veteran's asserted theory that his sleep apnea is due to his exposure to oil-smoke during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

4.  Afford the Veteran a VA examination for his claimed heart disorder, to include an irregular heartbeat.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.

All current heart disorders should be diagnosed and noted for the record.

For each diagnosed heart disorder, please offer comments and an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's heart disorder is causally or etiologically due to service, to include the Veteran's exposure to oil-smoke during service.

The examiner must offer comments and an opinion regarding the Veteran's asserted theory that his heart disorder is due to his exposure to oil-smoke during service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

5.  Afford the Veteran a VA examination for his claimed eye disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.

The claims folder must be made available to the examiner for review.  The examiner is asked to review all pertinent records associated with the claims file, including service treatment records.  

All current eye disorders should be diagnosed and noted for the record.

For each diagnosed eye disorder, please answer the following:

(a) Is the Veteran's eye disorder (i) a congenital or developmental defect, (ii) a congenital or developmental disease, or (iii) acquired in nature?  Please provide complete rationale for your opinion.

(b) If the eye disorder is congenital or developmental disease, is it at least as likely as not (50 percent probability or greater) that it underwent an increase in severity during the Veteran's active service (i.e., a permanent worsening of the underlying disease as distinguished from a temporary or intermittent flare-up)? If so, was the increase in severity of the eye disorder clearly and unmistakably (i.e., highest degree of medical certainty) due to the natural progress of the disease?

(c) If the eye disorder is a congenital or developmental defect, to include refractive error, is it at least as likely as not (50 percent probability or greater) that it was subject to a superimposed disease or injury during the Veteran's active service?  If so, describe the resultant disability.  

(d) If the eye disorder is acquired, is it at least as likely as not (50 percent or greater probability) that any currently diagnosed eye disorder had its clinical onset during the Veteran's active duty or is in any other way causally or etiologically due to active service?

For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition that is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  The examiner must offer the opinion in the terms as listed above.

The examiner must offer comments and an opinion regarding the Veteran's asserted theory that his current eye disorder is due to eyestrain as a gunner and sharp shooter during active service.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptoms.  

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved.

6.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims.  

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

7.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


